Citation Nr: 0025906	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the veteran's service connected left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from October 1987 to 
May 1993.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran's claim seeking entitlement to service connection 
for a left knee disorder, assigning a 10 percent disability 
evaluation.  The veteran disagreed with the initial 
evaluation assigned and that issue was properly developed for 
appeal.  Thereafter, in April 1995, a rating decision of the 
RO implemented the hearing officer's grant of a 20 percent 
disability evaluation for the service-connected disorder.  
The veteran continued his appeal.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Board has re-characterized the issue on appeal as 
set forth on the title page.

In February 1995, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA field hearing officer.  In July 2000, 
the veteran, accompanied by his representative, appeared and 
presented testimony at a hearing before the undersigned 
Veterans Law Judge of the Board.  A complete transcript of 
the testimony of both hearings is of record.

The Board also notes that in January 1994, the veteran 
submitted a claim seeking service connection for a right knee 
disorder, claimed as secondary to the service connected left 
knee disorder.  That claim was denied by an October 1994 
rating decision.  The veteran's testimony before a field 
hearing officer in February 1995 was accepted as a timely 
notice of disagreement on this issue and a statement of the 
case was issued in April 1995.  However, as was noted in the 
Board's 1999 Remand, a timely substantive appeal was not 
submitted and the denial of the claim became final.  
Accordingly, that issue is not before the Board at this time.  
During his July 2000 hearing before the undersigned Veterans 
Law Judge, the veteran again raised a claim seeking secondary 
service connection for a right knee disorder.  As this claim 
has been previously denied, this should be considered a 
request to reopen the previously denied claim with new and 
material evidence.  This matter has not been developed for 
appellate review, is not inextricably intertwined with the 
issue on appeal and, accordingly, is referred to the RO for 
appropriate action. 


REMAND

The Board finds the veteran's claim "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1999); See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

As noted in the introduction above, in July 2000, the veteran 
testified at a hearing before the undersigned Veterans Law 
Judge of the Board.  During that hearing, the veteran 
indicated that he had self-treated his left knee disorder, by 
using ice when it swelled and Tylenol when it hurt.  He 
denied seeking any other medical treatment or missing work as 
a result of the disorder.  Thus, it appears to the Board that 
there are no additional VA or private medical records to 
obtain.  However, the veteran also testified that he had 
significant instability and giving way of the left knee, 
which he claimed had worsened since his prior VA examination 
in February 1998.  Both the veteran and his representative 
indicated that they desired a remand and a more current VA 
examination in order to properly evaluate the veteran's 
service connected left knee disorder.

In accordance with the expressed requests of the veteran and 
his representative, the Board finds that the last VA 
examination is now dated, and a current examination is 
required, given the complaints of increased disability, so 
that our decision is based on a record that contains a 
contemporaneous examination.  Caffrey v. Brown, 6 Vet. 
App. 377, 383-4 (1994).

In addition to the above, the Board notes that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities. o 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.  The Board points out that as this case must 
be remanded for a new examination, the new examination must 
also comply with the guidance provided by the Court in 
DeLuca.

In addition as this case involves an initial rating assigned 
following the grant of service connection the RO should 
consider whether "staged" ratings can be assigned.  See 
Fenderson, supra.

In light of the discussion above, the case is REMANDED for 
the following actions:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant recent medical treatment (VA or 
private) he has received for his service 
connected left knee disorder.  The RO 
should request that the veteran furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  The veteran 
should also be asked to submit any 
medical evidence in his possession or 
documentary evidence of any interference 
with employment caused by the left knee 
disorder which tends to support his 
claim.  Any documents received by the RO 
should be associated with the claims 
folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's recent VA treatment records, 
not already of record, and associate them 
with the claims folder.

3.  The veteran should then be scheduled 
for special VA orthopedic examination, to 
evaluate the nature and extent of his 
service-connected left knee disorder.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record pursuant to 
this Remand.  All indicated tests, to 
include current X-ray study, should be 
accomplished if deemed medically 
appropriate.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
describe in detail the extent of any 
functional loss due to the veteran's 
service-connected left knee disorder.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  Each such problem should be 
expressed in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.  Specific findings should 
be made regarding range of motion and the 
level of pain on motion.  All findings, 
opinions, and bases therefore should be 
set forth in detail and should be 
supported by reference to pertinent 
evidence.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. §§ 3.158, 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case, 
with attention to all applicable laws and 
regulations, to include 38 C.F.R. §§ 4.40 
and 4.45, as well as consideration of 
DeLuca.  The RO should also consider the 
applicability of "staged" ratings.  See 
Fenderson, supra.  If the benefit sought 
is denied, the RO should furnish the 
veteran, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29, 19.31.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case. The purpose of this REMAND is to 
further develop the record and ensure due process of law.  No 
action is required by the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY R. ROBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 8 -


